          Case 1:20-cr-00521-CM Document 74 Filed 01/12/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 12, 2021

BY ECF
The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Cahill et al., 20 Cr. 521 (CM)

Dear Judge McMahon:

        The Government respectfully submits this letter, on consent of the parties, to request an
adjournment of the pretrial conference scheduled for January 28, 2021. The Government
respectfully requests that the conference be adjourned until a date in mid-March to enable the
Government to complete—and the defense to review—Rule 16 discovery.

        Since the last pretrial conference on October 29, 2020, the Government has produced
substantial Rule 16 discovery, including: video/audio recordings of dozens of meetings between
the defendants and the person identified in the Indictment as “Employer-1” (including the meetings
at which the defendants accepted bribes from Employer-1); draft transcripts of a subset of these
meetings; forensic extractions of each defendant’s own device(s) (for devices that were
successfully unlocked); application materials and returns for search warrants executed in
connection with the defendants’ arrests; post-arrest statements; and each defendant’s criminal
history/pedigree information. The Government is continuing to organize and prepare additional
Rule 16 material and intends to make rolling productions in the coming weeks.

       Given the size and complexity of the remaining discovery—and staffing/logistics
challenges due to the COVID-19 pandemic—the Government does not expect to able to complete
the remaining productions in time for the defense to review them before the current January 28
conference date. The Government anticipates that a mid-March date will allow enough time for
the remaining productions to be made and for defense counsel to make additional progress in
reviewing discovery.

       Should the Court grant this application, the Government respectfully moves for the
exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161, until the date of the adjourned
conference because the purpose of the adjournment is to permit the Government to continue
          Case 1:20-cr-00521-CM Document 74 Filed 01/12/21 Page 2 of 2

                                                                                         Page 2


producing Rule 16 discovery and for the defense to have an opportunity to review such discovery.
All defendants, through counsel, have consented to exclusion of time.


                                              Respectfully submitted,


                                              ILAN GRAFF
                                              Attorney for the United States
                                              Acting Under Authority Conferred by
                                              28 U.S.C. § 515



                                        by:       /s/ Jun Xiang
                                              Jason M. Swergold
                                              Danielle R. Sassoon
                                              Jun Xiang
                                              Assistant United States Attorneys
                                              Laura de Oliveira
                                              Special Assistant United States Attorney
                                              (212) 637-1023 / -1115 / -2289
                                              (631) 853-4686


CC (By ECF)
All Counsel of Record
